      Case 1:20-mc-00199-JGK-OTW Document 21 Filed 05/20/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re Application of Vale S.A., Vale Holdings      Case No. 1:20-mc-00199-JGK-OTW
 B.V., and Vale International S.A. for an Order
 Pursuant to 28 U.S.C. § 1782 to Conduct            [PROPOSED] ORDER TO SHOW
 Discovery for Use in Foreign Proceedings                   CAUSE



       Upon the the Ex Parte Application of Vale S.A., Vale Holdings B.V., and Vale

International S.A. (“Vale” or “Petitioner”) for an Order Pursuant to 28 U.S.C. 1782 to Conduct

Discovery for Use in a Foreign Proceeding (the “Application”); the Declaration of Jeffrey A.

Rosenthal, dated April 24, 2020, in Support of Vale’s Ex Parte Application Order Pursuant to 28

U.S.C. 1782 to Conduct Discovery for Use in a Foreign Proceeding (the “Rosenthal

Declaration”); the Memorandum of Law in Support of Vale’s Ex Parte Application for an Order

Pursuant to 28 U.S.C. 1782 to Conduct Discovery for Use in a Foreign Proceeding (the

“Memorandum”); Vale’s letter request dated May 20, 2020 (“Vale’s May 20 Letter”); and all

other pleadings and proceedings heretofore had herein, it is hereby


       ORDERED that HFZ Capital Group LLC, Ziel Feldman, Helene Feldman, Feldman

Family 2007 Trust, Nir Meir, John Shannon, Kenneth Henderson, Bryan Cave Leighton Paisner

LLP, Chatsworth Realty 340 LLC, HFZ 344 West 72nd Street Owner LLC, Chatsworth Realty

Corp., 215 Chrystie LLC, HFZ 40 Broad Street LLC, HFZ Highline Property Owner LLC, HFZ

Highline Retail Owner LLC, HFZ Highline LLC, HFZ 501West LLC, 20 West 40 Bryant Park

Owner LLC, HFZ Bryant Park Owner LLC, Tarpley Belnord Corp., Perfectus Real Estate Corp.,

HFZ 235 West 75th Street Owner LLC, HFZ 301 West 53rd Street Owner LLC, HFZ 88

Lexington Avenue Owner LLC, HFZ 90 Lexington Avenue Owner LLC, HFZ KIK 30th Street

Owner LLC, HFZ West 30th Street Partners LLC, HFZ KIK 30th Street LLC, HFZ KIK 30th
      Case 1:20-mc-00199-JGK-OTW Document 21 Filed 05/20/20 Page 2 of 3



Street Mezzanine LLC, 76 Eleventh Avenue Property Owner LLC, RFR Holding LLC, Aby

Rosen, R&S Chrysler LLC, RFR Realty LLC, and Fine Arts NY LLC (together, “Respondents”),

show cause before this Court, at Courtroom 20D, Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, New York, 10007, on the __ day of June, 2020, or as

soon thereafter as counsel can be heard, why an order should not be issued pursuant to 28 U.S.C.

§ 1782 permitting Vale to compel production of documents pursuant to the subpoenas, attached

as Exhibits A-II to the Rosenthal Declaration (“Subpoenas”), to be issued by Vale’s attorneys

and served upon the Respondents, and good cause appearing; and


       IT IS ORDERED, that any opposition to the Application and objections to the

Subpoenas must be submitted in writing by no later than June 5, 2020. Said written opposition

and objections may be in the form of a letter or memorandum addressed to the Honorable Ona T.

Wang, U.S. Magistrate Judge, 500 Pearl St., New York, New York, 10007, with a copy

simultaneously delivered to counsel for Vale; and


       IT IS FURTHER ORDERED, that Vale may reply in support of the Application and the

Subpoenas by no later than June 12, 2020. Said reply in support may be in the form of a

memorandum of law addressed to the Honorable Ona T. Wang, U.S. Magistrate Judge, 500 Pearl

St., New York, New York, 10007, with a copy simultaneously delivered to any Respondent who

has appeared in opposition or otherwise entered a notice of appearance; and


       IT IS FURTHER ORDERED, that given the challenges of personal service during the

current COVID-19 crisis, that the following will constitute good service and reasonable notice

under the circumstances: (1) Fedex to each proposed subpoena recipient of (i) the Application,

(ii) Vale’s Memorandum of Law, (iii) the proposed subpoena for that party, (iv) this Order to


                                                2
      Case 1:20-mc-00199-JGK-OTW Document 21 Filed 05/20/20 Page 3 of 3



Show Cause, (v) Vale’s May 20 Letter, and (vi) a letter advising them how to access the

remaining declarations and exhibits and other materials related to the case are available on

PACER; and (2) Email (to the extent known) to each individual subpoena recipient with each of

the aforementioned documents; and


       IT IS FURTHER ORDERED, without ruling at this time on their standing to be heard in

opposition to the Application, that Vale is to provide the aforementioned documents to each of

Benjamin (Beny) Steinmetz, Dag Lars Cramer, Marcus Struik, Asher Avidan, Joseph Tchelet,

David Clark, the Balda Foundation, and Nysco Management Corp. (the defendants in the

underlying foreign proceedings (the “English Proceedings”)) by email to each of their counsel of

record in the English Proceedings.


Dated: May _____, 2020

                                                     _________________________

                                                     United States Magistrate Judge




                                                3
